Citation Nr: 9923163	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  93-15 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral lower 
extremity disorder as secondary to service-connected 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1941 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from February and September 1991 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the February 1991 rating decision the RO denied entitlement 
to service connection for a bilateral lower extremity 
disorder, including degenerative joint disease of the left 
knee and diabetic neuropathy, as secondary to pes planus.  In 
the September 1991 rating decision the RO denied entitlement 
to a disability rating in excess of 30 percent for bilateral 
pes planus.  The veteran perfected an appeal of those 
decisions.

In an October 1996 decision the Board denied entitlement to 
service connection for diabetic neuropathy and degenerative 
joint disease of the left knee as secondary to pes planus, 
and denied entitlement to a disability rating in excess of 
30 percent for bilateral pes planus.  The veteran appealed 
the Board's decision to the Court of Appeals for Veterans 
Claims (formerly the Court of Veterans Appeals) (Court), and 
in a December 1998 decision the Court affirmed the denial of 
service connection for diabetic neuropathy and degenerative 
joint disease of the left knee, and the denial of a 
disability rating in excess of 30 percent for bilateral pes 
planus.  

The Court also found, however, that the Board had erred in 
failing to adjudicate the veteran's claim of entitlement to 
service connection for a bilateral lower extremity disorder 
other than diabetic neuropathy and degenerative joint disease 
of the left knee, which the veteran described as pain and 
cramping in the legs, as secondary to pes planus.  The Court 
found that the veteran's claim of entitlement to service 
connection for a bilateral lower extremity disorder other 
than diabetic neuropathy or degenerative joint disease was 
well grounded, and remanded that issue to the Board for 
additional consideration.


REMAND

The evidence in the case file indicates that the veteran has 
received treatment for his lower extremity complaints from a 
VA medical center (MC), but the records of that treatment 
subsequent to October 1990 are not in file.  The VA treatment 
records are deemed to be evidence of record, and a 
determination on the merits of the veteran's appeal should 
not be made without consideration of that evidence.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Subsequent to the Court's December 1998 remand, the veteran's 
representative requested that the veteran be provided a 
personal hearing at the RO in order to provide evidence in 
support of his claim.

The medical evidence shows that the veteran has complained of 
pain and cramping in the muscles of the thighs and legs, 
which he attributes to the abnormal gait caused by the 
service-connected pes planus.  He contends that he is 
entitled to a separate grant of service connection for the 
pain and cramping in his legs as secondary to the service-
connected pes planus.  In the Board's October 1996 decision 
the pain and cramping in the thighs and legs was included as 
a functional limitation imposed by the bilateral pes planus, 
in accordance with 38 C.F.R. § 4.40, in supporting the 
30 percent disability rating assigned in accordance with 
Diagnostic Code 5276 as pain with use.  38 C.F.R. § 4.71a.

The relevant regulation pertaining to secondary service 
connection, 38 C.F.R. § 3.310, is titled "[p]roximate 
results, secondary conditions."  The term "condition" is 
not defined in the statute or regulation, but is synonymous 
with "disease or ailment."  Webster's II New Riverside 
University Dictionary 295 (1994).  The regulation indicates 
that service connection may be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  Although the term "disability" is not 
defined in the regulation, the authority for the regulation, 
38 U.S.C.A. §§ 1110 and 1131, indicates that the disability 
must result from a disease or injury.

"Pain" is defined as an unpleasant sensation associated 
with actual or potential tissue damage.  Stedman's Medical 
Dictionary 1282 (26th Ed. 1995).  "Symptom" is defined as 
any morbid phenomenon or departure from the normal in 
structure, function, or sensation experienced by the patient 
and indicative of disease.  Stedman's at 1718.  "Disease" 
is defined as an interruption, cessation, or disorder of body 
functions, systems, or organs, or as a morbid entity 
characterized usually by at least two of the following 
criteria: recognized etiologic agent, identifiable group of 
signs and symptoms, or consistent anatomical alterations.  
Stedman's at 492.

Because pain is a sensation experienced by the patient, 
rather than the actual disorder of body function, it is a 
symptom of disease and does not constitute, in and of itself, 
the disease process.  Based on this analysis, the Board finds 
that in order to warrant a separate grant of service 
connection for a bilateral lower extremity disorder, the 
symptoms of pain and cramping must be defined in terms of a 
medical diagnosis of disease.  

The diagnostic code for pes planus includes pain with use as 
one of the rating criteria.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  Any additional impairment of earning capacity 
resulting from the service-connected bilateral pes planus, 
regardless of whether the additional impairment is itself a 
separate disease or injury that has secondary service 
connection, is compensable.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  If the pain and cramping in the lower 
extremities claimed by the veteran are merely symptoms of the 
service-connected bilateral pes planus, a separate grant of 
service connection is not warranted because service 
connection has, in essence, been previously established with 
the grant of service connection for pes planus.  The 
disability resulting from the pain and cramping in the lower 
extremities is included in the evaluation of pes planus, and 
is rated and compensated in accordance with the diagnostic 
codes pertaining to the feet.  If the altered gait caused by 
pes planus has, in fact, resulted in additional injury or 
another disease process affecting the lower extremities, that 
injury or disease is subject to a separate grant of service 
connection and an independent rating.

In addition to pes planus, the medical evidence shows that 
the veteran has had diabetic neuropathy and microangiopathy 
for many years, described as moderately to severely 
symptomatic.  He also has degenerative joint disease in the 
left knee, varicose veins in the lower extremities, a history 
of a fracture of the left fibula and tibia, and a history of 
gout, none of which are shown to be related to service or a 
service-connected disorder.

In June 1991 and October 1992 reports a private podiatrist 
stated that gait analysis had revealed that the veteran 
pronated and walked on the outside of his feet, causing arch 
pain.  The podiatrist stated that due to the arch pain, the 
veteran compensated by adjusting his gait, resulting in an 
overuse syndrome of the muscles of the lower and upper leg.  
He noted that the veteran complained of constant pain in the 
lower and upper legs due to the altered gait.  The podiatrist 
did not describe any clinical signs of structural or 
functional manifestations of disease or injury in the lower 
extremities related to the pes planus and altered gait, but 
attributed the complaints of pain to "overuse syndrome."  
The reports do not indicate that the veteran's medical 
records were reviewed prior to providing the opinion, and it 
is not clear whether the podiatrist was aware of the nature 
and extent of the other known disorders of the lower 
extremities.

The veteran was provided VA examinations in February 1992 and 
July 1995, as the result of which the examiners provided the 
opinion that the veteran's pes planus deformity contributed 
to his lower extremity symptoms.  The examiners did not 
indicate, however, whether the pes planus and altered gait 
had resulted in a separately identifiable disease or injury 
in the lower extremities, including a medical diagnosis of 
that disease or injury, or whether the complaints of pain 
were direct manifestations of the pes planus.

The veteran submitted a January 1993 report from a 
chiropractor in which the chiropractor stated that the 
pronation of the veteran's feet had caused "medial torsion" 
of both legs, with "direct influence on the mechanical 
integrity of the lower extremities."  He did not provide any 
clinical or diagnostic findings to support this assessment.

It is not clear from the medical evidence of record whether 
the veteran's complaints of pain and cramping in the thighs 
and legs attributed to the pes planus constitutes an 
identified disease process or injury, with a recognized 
medical diagnosis, or whether the pain and cramping is a 
direct manifestation of the pes planus.  The Board finds, 
therefore, that an additional medical examination and opinion 
are required.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a lower 
extremity disorder since October 1990.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  Specifically, the 
RO should obtain the veteran's treatment 
records from the VAMC in Houston, Texas, 
since October 1990.

2.  After the above-requested development 
has been completed to the extent 
possible, the veteran should be provided 
a VA orthopedic examination for the 
purpose of determining whether his 
complaints of pain and cramping in the 
legs and thighs constitutes a separate 
injury or disease entity.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment.  If 
the orthopedist finds that an additional 
specialist examination is required, such 
an examination should be provided.

The examiner should conduct a thorough 
examination of the lower extremities and 
provide a diagnosis(es) for any pathology 
found.  The examiner should provide an 
opinion, based on the available evidence 
and sound medical principles, on whether 
and to what extent the veteran's 
complaints of pain and cramping in the 
legs and thighs are caused by bilateral 
pes planus or by a nonservice-connected 
disorder.  The examiner should also 
provide an opinion, based on sound 
medical principles, on whether any 
complaints of pain and cramping that are 
related to pes planus constitute a 
separately identifiable injury or disease 
entity, or whether the complaints are 
direct manifestations of the bilateral 
pes planus.  If a separate injury or 
disease entity, the examiner should 
describe the anatomical damage and 
underlying pathology resulting in the 
reported symptoms.  The examiner should 
provide the complete rationale for 
his/her opinions.

3.  The veteran should be provided a 
personal hearing at the RO.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
lower extremity disorder other than 
diabetic neuropathy or degenerative joint 
disease of the left knee.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	D. C. SPICKLER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


